422 S.E.2d 348 (1992)
108 N.C. App. 58
Carl ROSANIA, Plaintiff,
v.
Anita J. ROSANIA (now Jurkowski), Defendant.
No. 9122DC989.
Court of Appeals of North Carolina.
November 3, 1992.
*349 Pope, McMillan, Gourley, Kutteh & Parker by David P. Parker, Statesville, for plaintiff, appellant.
Mattox, Mallory & Simon by Pamela H. Simon, Statesville, for defendant, appellee.
HEDRICK, Chief Judge.
The only question presented by plaintiff on appeal is whether the trial court erred in refusing to enforce a 1986 handwritten agreement between the parties which concerned the distribution of marital assets and which provided that defendant would pay plaintiff $15,000 upon her remarriage or upon her sale of a specific parcel of marital property. Plaintiff contends that as defendant has remarried and sold the property, he is entitled to recover that sum.
The property settlement agreement which was incorporated into the New Jersey judgment on 30 June 1988 specifically states:
Except as provided for in this Agreement, the parties have heretofore divided and distributed all of their real and personal property to their mutual satisfaction, and each hereby confirms and ratifies that distribution....
[Further,] [e]xcept as otherwise herein expressly provided, the parties shall and do hereby mutually remise, release and forever discharge each other from any and all actions, suits, debts, claims, demands and obligations whatsoever, both in law and in equity, which either of them ever had, now has, or may hereafter have against the other upon or by reason of any matter, cause or thing up to the date of the execution of this Agreement, excepting only any cause of action for divorce.
The agreement further contains a paragraph in which each party agreed to release "except as herein otherwise provided" the right to any property, under any *350 theory, from the other, and a "merger" clause stating that the agreement "contains the entire understanding of the parties, and there are no representations, warranties, covenants or undertakings other than those expressly set forth herein."
This language clearly indicates that the property settlement agreement of 1988 was a full and final settlement of the distribution of marital property which superseded any and all prior agreements between the parties. The express language leaves no room for interpretation. "Where the language of a contract is clear and unambiguous, the court is obligated to interpret the contract as written, and the court cannot look beyond the terms to see what the intentions of the parties might have been in making the agreement." Renfro v. Meacham, 50 N.C.App. 491, 496, 274 S.E.2d 377, 379 (1981); Asheville Mall v. F.W. Woolworth Co., 76 N.C.App. 130, 132, 331 S.E.2d 772, 773-74 (1985). The 1988 agreement contains no provision for payment of any amount to plaintiff by defendant and the trial judge properly denied plaintiff's claim.
Affirmed.
ARNOLD and WELLS, JJ., concur.